IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                Docket Nos. 41122/41123/41124

STATE OF IDAHO,                                  )     2014 Unpublished Opinion No. 416
                                                 )
       Plaintiff-Respondent,                     )     Filed: March 18, 2014
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
TYLER PAGE DIXON,                                )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Benjamin R. Simpson, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Kimberly E. Smith, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and GRATTON, Judge


PER CURIAM

       In these consolidated appeals, Tyler Page Dixon appeals from the order of the district
court denying his Idaho Criminal Rule 35 motion which included all three cases. In Docket
No. 41122, Dixon pled guilty to domestic battery, Idaho Code § 18-918(3)(B) and in Docket
No. 41123, Dixon pled guilty to possession of methamphetamine, I.C. § 37-2732(c)(1). The
district court imposed a unified sentence of nine years with four years determinate and retained
jurisdiction in Docket No. 41122 and imposed a concurrent, unified sentence of seven years with
three years determinate in Docket No. 41123. Following completion of the period of retained
jurisdiction, the district court suspended the sentences and placed Dixon on probation for a
period of four years. Shortly thereafter Dixon admitted to violating his probation and pled guilty


                                                1
to domestic battery in Docket No. 41124. The district court revoked Dixon’s probation in
Docket Nos. 41122 and 41123 and imposed a concurrent unified sentenced of ten years with
three years determinate in Docket No. 41124. Dixon filed an I.C.R. 35 motion in all three cases
which the district court denied.   Dixon appeals asserting that the district court abused its
discretion by denying the combined Rule 35 motion.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Gill, 150 Idaho 183, 186, 244 P.3d 1269, 1272 (Ct. App. 2010). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Dixon’s Rule 35 motion, we conclude no
abuse of discretion has been shown. Therefore, the district court’s order denying Dixon’s
Rule 35 motion is affirmed.




                                              2